Citation Nr: 1452529	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  10-03 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a higher initial rating for chronic phlebitis, deep vein thrombosis, left leg currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at Law


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from November 1952 to November 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in New York, New York that assigned an initial rating for chronic phlebitis, deep vein thrombosis, left leg.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional action is needed to fulfill the recent hearing request.  In October 2014 correspondence, the Veteran's representative requested a videoconference hearing.  For the requested videoconference hearing, the Veteran would appear at the New York RO and the representative would appear at the San Diego RO.  The AOJ must take appropriate action to fulfill the hearing request.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board videoconference hearing at the New York, New York RO.  If feasible, arrange for the Veteran's representative to simultaneously appear for the hearing via videoconference link at the San Diego, California RO.  Provide appropriate notice as to the date, time, and location of the scheduled hearing and the consequences for missing a hearing without good cause.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




